IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50120
                         Summary Calendar



CORINA LUNA,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL
SECURITY,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-97-CV-179
                       - - - - - - - - - -

                           June 15, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Corina Luna appeals the district court’s affirmance of the

Social Security Commissioner’s decision to deny her Social

Security benefits.   She argues that the administrative law judge

did not consider all of Luna’s impairments (in particular her

headaches and fatigue) in determining her residual functional

capacity, did not pose a complete hypothetical to the vocational

expert, and did not properly consider the report of the

psychologist who conducted one of the psychiatric evaluations for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-50120
                               -2-



Luna’s application for benefits.

     We review the ALJ’s decision to deny benefits by determining

1) whether the ALJ applied the correct legal standards and

2) whether his decision is supported by substantial evidence.

Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994).   Our review

of the record reveals that the ALJ considered Luna’s complaints

of fatigue and headaches, that the ALJ credited the conclusions

of the doctor who testified at the hearing over Luna’s subjective

complaints, and that the ALJ employed correct legal standards in

determining Luna’s residual functional capacity.

     Furthermore, the ALJ considered the psychiatric report of

Raymond Henke and weighed it against the testimony of the doctor

who testified at the hearing.

     The ALJ applied correct legal standards, and his decision

was based upon substantial evidence.   The district court thus

properly affirmed the Commissioner’s decision to deny Luna Social

Security benefits.

     AFFIRMED.